EXHIBIT 10.20

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is made this       day of                       , 2005, between
INVESTools Inc., a Delaware corporation (“Company”),
and                                                  (“Indemnitee”).

 

WHEREAS, the Company and Indemnitee desire that Indemnitee continue to serve as
a director and/or officer of the Company; and

 

WHEREAS, the Company desires and intends hereby to provide indemnification
(including advancement of expenses) against any and all liabilities asserted
against Indemnitee to the fullest extent permitted by the General Corporation
Law of the State of Delaware.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
hereinafter set forth, the reliance of the Indemnitee hereon in continuing to
serve the Company in [his/her] present capacity and in undertaking to serve the
Company in any additional capacity or capacities, the Company and the Indemnitee
agree as follows:

 


1.                                       CONTINUED SERVICE.  INDEMNITEE WILL
CONTINUE TO SERVE, AT THE WILL OF THE COMPANY AND UNDER SEPARATE CONTRACT, IF
SUCH EXISTS, AS A DIRECTOR AND/OR AN OFFICER SO LONG AS [HE/SHE] IS DULY ELECTED
AND QUALIFIED IN ACCORDANCE WITH THE BYLAWS OF THE COMPANY OR UNTIL [HE/SHE]
TENDERS [HIS/HER] RESIGNATION.


 


2.                                       INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE AS FOLLOWS:


 


(A)                                  THE COMPANY SHALL INDEMNIFY AND ADVANCE
EXPENSES (AS DEFINED IN SECTION 7(D)) TO INDEMNITEE TO THE FULLEST EXTENT, AND
ONLY TO THE EXTENT, PERMITTED BY APPLICABLE LAW IN EFFECT ON THE DATE OF THIS
AGREEMENT OR BY ANY AMENDMENT THEREOF OR OTHER STATUTORY PROVISIONS EXPRESSLY
PERMITTING SUCH INDEMNIFICATION WHICH IS ADOPTED AFTER THE DATE HEREOF (BUT, IN
THE CASE OF ANY SUCH AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT PERMITS
THE COMPANY TO PROVIDE BROADER INDEMNIFICATION RIGHTS THAN SAID LAW REQUIRED OR
PERMITTED THE COMPANY TO PROVIDE PRIOR TO SUCH AMENDMENT).  THE RIGHTS OF
INDEMNITEE PROVIDED UNDER THE PRECEDING SENTENCE SHALL INCLUDE, BUT SHALL NOT BE
LIMITED TO, THE RIGHTS SET FORTH IN THE OTHER PARAGRAPHS OF THIS SECTION 2 OR
ANY OTHER SECTIONS OF THIS AGREEMENT.


 


(B)                                 THE COMPANY SHALL INDEMNIFY INDEMNITEE WHEN
[HE/SHE] IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY THREATENED,
PENDING OR COMPLETED PROCEEDING (OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF
THE COMPANY) BY REASON OF [HIS/HER] CORPORATE STATUS (AS DEFINED IN
SECTION 7(B)) AGAINST EXPENSES, JUDGMENTS, AWARDS, PENALTIES, FINES AND AMOUNTS
PAID IN SETTLEMENTS ACTUALLY AND REASONABLY INCURRED BY [HIM/HER] OR ON
[HIS/HER] BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR
MATTER THEREIN IF [HE/SHE] ACTED IN GOOD FAITH AND IN A MANNER [HE/SHE]
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY, AND, WITH RESPECT TO ANY CRIMINAL PROCEEDING HAD NO REASONABLE CAUSE TO
BELIEVE [HIS/HER] CONDUCT WAS UNLAWFUL.  THE TERMINATION OF ANY PROCEEDING BY
JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR
ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT INDEMNITEE (I)
DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH [HE/SHE] REASONABLY BELIEVED TO
BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, OR (II), WITH RESPECT
TO ANY CRIMINAL PROCEEDING, HAD REASONABLE CAUSE TO BELIEVE THAT [HIS/HER]
CONDUCT WAS UNLAWFUL.

 

--------------------------------------------------------------------------------


 


(C)                                  THE COMPANY SHALL INDEMNIFY INDEMNITEE WHEN
[HE/SHE] IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY THREATENED,
PENDING OR COMPLETED PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO PROCURE A
JUDGMENT IN ITS FAVOR BY REASON OF THE FACT OF [HIS/HER] CORPORATE STATUS
AGAINST EXPENSES ACTUALLY AND REASONABLY INCURRED BY [HIM/HER] OR ON [HIS/HER]
BEHALF IN CONNECTION WITH SUCH PROCEEDING IF [HE/SHE] ACTED IN GOOD FAITH AND IN
A MANNER [HE/SHE] REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY AND EXCEPT THAT NO INDEMNIFICATION SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN
ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND ONLY TO THE EXTENT THAT THE
COURT OF CHANCERY OF THE STATE OF DELAWARE OR THE COURT IN WHICH SUCH PROCEEDING
WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF
LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY
AND REASONABLY ENTITLED TO INDEMNIFICATION FOR SUCH EXPENSES WHICH THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR SUCH OTHER COURT SHALL DEEM PROPER.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON OF [HIS/HER] CORPORATE
STATUS, A PARTY TO AND IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY
PROCEEDING, [HE/SHE] SHALL BE INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY [HIM/HER] OR ON [HIS/HER] BEHALF IN CONNECTION
THEREWITH.  IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS
SUCCESSFUL ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL
CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY [HIM/HER] OR
ON [HIS/HER] BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE
OR MATTER.  FOR THE PURPOSES OF THIS PARAGRAPH (D) OF THIS SECTION 2 AND WITHOUT
LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING
BY DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL
RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


 


(E)                                  IN THE EVENT THE INDEMNITY CONTAINED IN
PARAGRAPHS (B), (C) OR (D) OF THIS SECTION 2 IS UNAVAILABLE OR INSUFFICIENT TO
HOLD INDEMNITEE HARMLESS IN A PROCEEDING DESCRIBED THEREIN, THEN IN ACCORDANCE
WITH THE NON-EXCLUSIVITY PROVISIONS OF THE DELAWARE GENERAL CORPORATION LAW AND
THE CERTIFICATE AND BYLAWS, AND SEPARATE FROM AND IN ADDITION TO, THE INDEMNITY
PROVIDED ELSEWHERE HEREIN, THE COMPANY SHALL CONTRIBUTE TO EXPENSES, JUDGMENTS,
PENALTIES, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED
BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM,
ISSUE OR MATTER THEREIN, IN SUCH PROPORTION AS APPROPRIATELY REFLECTS THE
RELATIVE BENEFITS RECEIVED BY, AND FAULT OF, THE COMPANY ON THE ONE HAND AND THE
INDEMNITEE ON THE OTHER IN THE ACTS, TRANSACTIONS OR MATTERS TO WHICH THE
PROCEEDING RELATES AND OTHER EQUITABLE CONSIDERATIONS.


 


(F)                                    THE TERMINATION OF ANY PROCEEDING
DESCRIBED IN PARAGRAPHS (B), (C) OR (D) OF THIS SECTION 2, OR OF ANY CLAIM,
ISSUE OR MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A
PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT OF ITSELF ADVERSELY AFFECT
THE RIGHT OF INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION (I) THAT
INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH [HE/SHE] REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, (II)
WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO
BELIEVE THAT [HIS/HER] CONDUCT WAS UNLAWFUL.


 


(G)                                 ANY INDEMNIFICATION UNDER PARAGRAPHS (B),
(C), (D) OR (E) OF THIS SECTION 2 (UNLESS ORDERED BY A COURT) SHALL BE MADE BY
THE COMPANY ONLY AS AUTHORIZED IN THE SPECIFIC CASE UPON A DETERMINATION (IN
ACCORDANCE WITH SECTION 3 HEREOF) THAT INDEMNIFICATION OF INDEMNITEE IS PROPER
IN THE CIRCUMSTANCES BECAUSE [HE/SHE] HAS MET THE APPLICABLE STANDARD OF CONDUCT
SET FORTH IN PARAGRAPHS (B), (C), (D) OR (E) OF THIS SECTION 2.  IF THERE HAS
NOT BEEN A CHANGE IN CONTROL (AS DEFINED IN SECTION 7(A)), SUCH DETERMINATION
SHALL BE MADE (1) BY A MAJORITY VOTE OF DISINTERESTED DIRECTORS (AS HEREINAFTER
DEFINED), EVEN THOUGH LESS THAN A QUORUM, OR (2) IF THERE ARE NO SUCH DIRECTORS,
OR IF SUCH DIRECTORS SO DIRECT, IN A

 

2

--------------------------------------------------------------------------------


 


WRITTEN OPINION BY INDEPENDENT LEGAL COUNSEL (AS DEFINED IN SECTION 7(F))
SELECTED BY THE COMPANY AND APPROVED BY THE INDEMNITEE (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD), OR (3) BY THE STOCKHOLDERS.  IF THERE HAS BEEN A
CHANGE IN CONTROL, SUCH DETERMINATION SHALL BE MADE IN A WRITTEN OPINION BY
INDEPENDENT LEGAL COUNSEL SELECTED BY INDEMNITEE AND APPROVED BY THE COMPANY
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  NOTWITHSTANDING THE
FOREGOING, IF WITH REGARD TO PARAGRAPH (E) OF THIS SECTION 2, ANY SUCH
DETERMINATION IS NOT PERMITTED BY LAW OR IF A QUORUM OF DISINTERESTED DIRECTORS
SO DIRECT, SUCH DETERMINATION SHALL BE MADE BY THE CHANCERY COURT OF THE STATE
OF DELAWARE OR THE COURT IN WHICH THE PROCEEDING GIVING RISE TO THE CLAIM FOR
INDEMNIFICATION IS BROUGHT.


 


(H)                                 EXPENSES INCURRED BY INDEMNITEE IN DEFENDING
A PROCEEDING SHALL BE PAID BY THE COMPANY IN ADVANCE OF THE FINAL DISPOSITION OF
SUCH PROCEEDING AS AUTHORIZED (IN ACCORDANCE WITH SECTION 4 HEREOF) BY THE BOARD
OF DIRECTORS IN THE SPECIFIC CASE UPON RECEIPT OF AN UNDERTAKING BY OR ON BEHALF
OF INDEMNITEE TO REPAY SUCH AMOUNT IF IT IS ULTIMATELY DETERMINED THAT [HE/SHE]
IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY UNDER THIS AGREEMENT OR
OTHERWISE.


 


(I)                                     THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER
RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED UNDER ANY STATUTE, BYLAW, INSURANCE
POLICY, AGREEMENT, JUDICIAL DETERMINATION, VOTE OF STOCKHOLDERS OR DISINTERESTED
DIRECTORS OR OTHERWISE, BOTH AS TO ACTION IN [HIS/HER] CORPORATE STATUS AND AS
TO ACTION IN ANOTHER CAPACITY WHILE HOLDING A CORPORATE STATUS, AND SHALL
CONTINUE AFTER INDEMNITEE HAS CEASED TO BE A DIRECTOR, OFFICER, EMPLOYEE OR
AGENT, SHALL CONTINUE FOR SO LONG AS INDEMNITEE SHALL BE OR COULD BECOME SUBJECT
TO ANY POSSIBLE PROCEEDING IN RESPECT OF WHICH INDEMNITEE IS GRANTED RIGHTS OF
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT, AND SHALL INURE
TO THE BENEFIT OF [HIS/HER] HEIRS, EXECUTORS AND ADMINISTRATORS.


 


(J)                                     THE COMPANY WILL INDEMNIFY THE
INDEMNITEE’S SPOUSE TO WHOM THE INDEMNITEE IS LEGALLY MARRIED AT ANY TIME THE
INDEMNITEE IS COVERED UNDER THE INDEMNIFICATION PROVIDED IN THIS AGREEMENT (EVEN
IF THE INDEMNITEE DID NOT REMAIN MARRIED TO HIM OR HER DURING THE ENTIRE PERIOD
OF COVERAGE) IN ANY PROCEEDING, TO THE SAME EXTENT AND SUBJECT TO THE SAME
STANDARDS, LIMITATIONS, OBLIGATIONS AND CONDITIONS UNDER WHICH THE INDEMNITEE IS
PROVIDED INDEMNIFICATION HEREIN, IF THE INDEMNITEE’S SPOUSE (OR FORMER SPOUSE)
BECOMES INVOLVED IN A PROCEEDING SOLELY BY REASON OF HIS OR HER STATUS AS THE
INDEMNITEE’S SPOUSE, INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING THAT SEEKS
DAMAGES RECOVERABLE FROM MARITAL COMMUNITY PROPERTY, JOINTLY-OWNED PROPERTY OR
PROPERTY PURPORTED TO HAVE BEEN TRANSFERRED FROM THE INDEMNITEE TO HIS OR HER
SPOUSE (OR FORMER SPOUSE). THE INDEMNITEE’S SPOUSE OR FORMER SPOUSE ALSO MAY BE
ENTITLED TO RECEIVE ADVANCEMENT OF EXPENSES TO THE SAME EXTENT THAT THE
INDEMNITEE IS ENTITLED HEREIN.  THE COMPANY MAY MAINTAIN INSURANCE TO COVER ITS
OBLIGATION HEREUNDER WITH RESPECT TO THE INDEMNITEE’S SPOUSE (OR FORMER SPOUSE)
OR SET ASIDE ASSETS IN A TRUST OR ESCROW FUNDS FOR THAT PURPOSE.  ANY SPOUSE OR
FORMER SPOUSE OF THE INDEMNITEE ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 2
IS AN INTENDED THIRD PARTY BENEFICIARY OF THIS AGREEMENT.


 


3.                                       DETERMINATION OF RIGHT TO
INDEMNIFICATION.  FOR PURPOSES OF MAKING THE DETERMINATION IN A SPECIFIC CASE
UNDER PARAGRAPH (G) OF SECTION 2 HEREOF WHETHER TO MAKE INDEMNIFICATION, THE
BOARD OF DIRECTORS, INDEPENDENT LEGAL COUNSEL, OR STOCKHOLDERS, AS THE CASE MAY
BE (EACH, A “REVIEWING PARTY”), SHALL MAKE SUCH DETERMINATION IN ACCORDANCE WITH
THE FOLLOWING PROCEDURE:


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE BOARD OF DIRECTORS A SWORN STATEMENT
OF REQUEST FOR INDEMNIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT 1 ATTACHED
HERETO AND MADE A PART HEREOF (“INDEMNIFICATION STATEMENT”) STATING THAT
[HE/SHE] HAS MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN PARAGRAPHS (B),
(C), (D) OR (E) OF SECTION 2 HEREOF.  THE BOARD OF DIRECTORS AND INDEMNITEE
SHALL THEN PROMPTLY ESTABLISH AND NOTIFY THE APPROPRIATE REVIEWING PARTY.

 

3

--------------------------------------------------------------------------------


 


(B)                                 SUBMISSION OF THE INDEMNIFICATION STATEMENT
TO THE BOARD OF DIRECTORS SHALL CREATE A REBUTTABLE PRESUMPTION THAT INDEMNITEE
IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT.  THE REVIEWING PARTY SHALL,
AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT LATER THAN 60 DAYS AFTER SUBMISSION
OF THE INDEMNIFICATION STATEMENT, SPECIFICALLY DETERMINE THAT INDEMNITEE IS SO
ENTITLED, UNLESS IT OR THEY SHALL POSSESS SUFFICIENT EVIDENCE TO REBUT THE
PRESUMPTION THAT INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH
IN PARAGRAPH (B), (C), (D) OR (E) OF SECTION 2 HEREOF, WHICH EVIDENCE SHALL BE
DISCLOSED TO INDEMNITEE WITH PARTICULARITY IN A WRITTEN STATEMENT SIGNED BY ALL
PERSONS WHO PARTICIPATED IN THE DETERMINATION AND VOTED TO DENY INDEMNIFICATION.


 


(C)                                  IN THE EVENT THAT INDEPENDENT LEGAL COUNSEL
SHALL ACT AS THE REVIEWING PARTY, THE INDEPENDENT LEGAL COUNSEL SHALL BE
SELECTED AS PROVIDED IN THIS SECTION 3(C).  IF THERE HAS NOT BEEN A CHANGE IN
CONTROL, THE INDEPENDENT LEGAL COUNSEL SHALL BE SELECTED BY THE BOARD OF
DIRECTORS AND APPROVED BY THE INDEMNITEE (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD).  IF, HOWEVER, THERE HAS BEEN A CHANGE IN CONTROL, THE
INDEPENDENT LEGAL COUNSEL SHALL BE SELECTED BY INDEMNITEE AND APPROVED BY THE
COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  IN EITHER CASE,
THE SELECTING PARTY SHALL GIVE PROMPT WRITTEN NOTICE ADVISING THE NON-SELECTING
PARTY OF THE IDENTITY OF THE INDEPENDENT LEGAL COUNSEL SO SELECTED.  THE
NON-SELECTING PARTY MAY, WITHIN 7 DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE,
DELIVER AN OBJECTION TO THE SELECTING PARTY.  SUCH AN OBJECTION MAY BE ASSERTED
ONLY ON THE GROUND THAT THE INDEPENDENT LEGAL COUNSEL SO SELECTED DOES NOT MEET
THE REQUIREMENTS OF “INDEPENDENT LEGAL COUNSEL” AS SET FORTH IN SECTION 7 OF
THIS AGREEMENT, AND SHALL SET FORTH WITH PARTICULARITY THE BASIS OF SUCH
ASSERTION.  IF A WRITTEN OBJECTION IS PROPERLY MADE, THE PARTIES SHALL COOPERATE
TO SELECT A MUTUALLY ACCEPTABLE INDEPENDENT LEGAL COUNSEL.  IF, WITHIN 20 DAYS
AFTER SUBMISSION BY INDEMNITEE OF AN INDEMNIFICATION STATEMENT, NO INDEPENDENT
LEGAL COUNSEL SHALL HAVE BEEN SELECTED, OR IF SELECTED SHALL HAVE BEEN OBJECTED
TO AND THE PARTIES HAVE NOT AGREED UPON A MUTUALLY ACCEPTABLE INDEPENDENT LEGAL
COUNSEL, IN ACCORDANCE WITH THIS SECTION 3(C), EITHER THE COMPANY OR INDEMNITEE
MAY PETITION THE COURT OF CHANCERY OF THE STATE OF DELAWARE FOR THE APPOINTMENT
AS INDEPENDENT LEGAL COUNSEL OF A PERSON SELECTED BY SUCH COURT OR BY SUCH OTHER
PERSON AS SUCH COURT SHALL DESIGNATE, AND THE PERSON SO APPOINTED SHALL ACT AS
THE REVIEWING PARTY FOR PURPOSES OF UNDER SECTION 3(B) OF THIS AGREEMENT, AND
THE COMPANY SHALL PAY ALL REASONABLE FEES AND EXPENSES INCIDENT TO THE
PROCEDURES OF THIS SECTION 3(C), REGARDLESS OF THE MANNER IN WHICH SUCH
INDEPENDENT LEGAL COUNSEL WAS SELECTED OR APPOINTED.


 


4.                                       AUTHORIZATION OF ADVANCEMENT OF
EXPENSES.  FOR PURPOSE OF DETERMINING WHETHER TO AUTHORIZE ADVANCEMENT OF
EXPENSES IN A SPECIFIC CASE PURSUANT TO PARAGRAPH (H) OF SECTION 2 HEREOF, THE
BOARD OF DIRECTORS SHALL MAKE SUCH DETERMINATION IN ACCORDANCE WITH THE
FOLLOWING PROCEDURE:


 


(A)                                  INDEMNITEE MAY SUBMIT TO THE BOARD OF
DIRECTORS A REQUEST FOR ADVANCEMENT OF EXPENSES SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2 ATTACHED HERETO AND MADE A PART HEREOF (“UNDERTAKING”), STATING THAT
(I) [HE/SHE] HAS REASONABLY INCURRED OR WILL REASONABLY INCUR ACTUAL EXPENSES IN
DEFENDING A PROCEEDING, AND (II) [HE/SHE] UNDERTAKES TO REPAY SUCH AMOUNT IF IT
IS ULTIMATELY DETERMINED THAT [HE/SHE] IS NOT ENTITLED TO BE INDEMNIFIED BY THE
COMPANY UNDER THIS AGREEMENT OR OTHERWISE;


 


(B)                                 UPON RECEIPT OF THE UNDERTAKING THE BOARD OF
DIRECTORS SHALL WITHIN 14 DAYS AUTHORIZE IMMEDIATE PAYMENT OF THE EXPENSES
STATED IN THE UNDERTAKING.


 


5.                                       NOTICE AND DEFENSE OF CLAIMS.  THE
INDEMNITEE AGREES PROMPTLY TO NOTIFY THE COMPANY IN WRITING UPON BEING SERVED
WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR
OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER WHICH MAY BE SUBJECT TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES COVERED HEREUNDER.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, WITH RESPECT TO ANY SUCH PROCEEDING OR
MATTER AS TO WHICH THE INDEMNITEE NOTIFIES THE COMPANY OF THE COMMENCEMENT
THEREOF:

 

4

--------------------------------------------------------------------------------


 


(A)                                  THE COMPANY WILL BE ENTITLED TO PARTICIPATE
THEREIN AT ITS OWN EXPENSE.


 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 5(B), TO THE EXTENT IT DESIRES, THE COMPANY, JOINTLY WITH ANY OTHER
INDEMNIFYING PARTY SIMILARLY NOTIFIED, SHALL BE ENTITLED TO ASSUME THE DEFENSE
THEREOF, WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNITEE.  AFTER NOTICE
FROM THE COMPANY TO THE INDEMNITEE OF THE COMPANY’S ELECTION TO SO ASSUME THE
DEFENSE THEREOF, THE COMPANY SHALL NOT BE LIABLE TO THE INDEMNITEE UNDER THIS
AGREEMENT FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNITEE IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION OR AS OTHERWISE PROVIDED BELOW.  THE INDEMNITEE SHALL HAVE THE
RIGHT TO EMPLOY HIS OR HER OWN COUNSEL IN SUCH PROCEEDING OR MATTER, BUT THE
FEES AND EXPENSES OF SUCH COUNSEL INCURRED AFTER NOTICE FROM THE COMPANY OF ITS
ASSUMPTION OF THE DEFENSE THEREOF SHALL BE AT THE EXPENSE OF INDEMNITEE UNLESS
(I) THE EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN AUTHORIZED BY THE
COMPANY, (II) THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A
CONFLICT OF INTEREST BETWEEN THE COMPANY AND THE INDEMNITEE IN THE CONDUCT OF
THE DEFENSE OF SUCH ACTION, OR (III) THE COMPANY SHALL NOT IN FACT HAVE EMPLOYED
COUNSEL TO ASSUME THE DEFENSE OF SUCH PROCEEDING OR MATTER, IN EACH OF WHICH
CASES THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE COMPANY.
 THE COMPANY SHALL NOT BE ENTITLED TO ASSUME THE DEFENSE OF ANY PROCEEDING OR
MATTER BROUGHT BY OR ON BEHALF OF THE COMPANY OR AS TO WHICH THE INDEMNITEE
SHALL HAVE MADE THE CONCLUSION PROVIDED FOR IN CLAUSE (II) ABOVE.


 


(C)                                  THE COMPANY SHALL NOT BE LIABLE TO
INDEMNIFY THE INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT
OF ANY PROCEEDING OR MATTER AFFECTED WITHOUT ITS WRITTEN CONSENT.  THE COMPANY
SHALL NOT SETTLE ANY PROCEEDING OR MATTER IN ANY MANNER THAT WOULD IMPOSE ANY
PENALTY OR LIMITATION ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S WRITTEN
CONSENT.  NEITHER THE COMPANY NOR THE INDEMNITEE WILL UNREASONABLY WITHHOLD ITS
CONSENT TO ANY PROPOSED SETTLEMENT.


 


(D)                                 THE INDEMNITEE HEREBY AGREES THAT IN ANY
PROCEEDING IN WHICH THE INDEMNITEE AND OTHER PAST OR PRESENT DIRECTORS OR
OFFICERS OF THE COMPANY (OR ITS SUCCESSOR) WHO ARE ENTITLED TO INDEMNIFICATION
FROM THE COMPANY ARE NAMED DEFENDANTS OR RESPONDENTS, THE INDEMNITEE AND SUCH
OTHER PAST OR PRESENT DIRECTORS OR OFFICERS SHALL COLLECTIVELY SELECT ONE FIRM
OF ATTORNEYS IN ANY JURISDICTION TO DEFEND ALL SUCH DEFENDANTS AND RESPONDENTS
IN SUCH PROCEEDING UNLESS COUNSEL FOR THE INDEMNITEE CONCLUDES IN A REASONED
OPINION THAT THERE ARE ISSUES WHICH MAY RAISE CONFLICTS OF INTEREST BETWEEN THE
INDEMNITEE AND SUCH OTHER PERSONS.


 


6.                                       MERGER, CONSOLIDATION OR CHANGE IN
CONTROL.  IN THE EVENT THAT THERE IS A CHANGE IN CONTROL (AS DEFINED IN
SECTION 7(A)), INDEMNITEE SHALL STAND IN THE SAME POSITION UNDER THIS AGREEMENT
WITH RESPECT TO THE RESULTING, SURVIVING OR CHANGED CORPORATION AS [HE/SHE]
WOULD HAVE WITH RESPECT TO THE COMPANY IF ITS SEPARATE EXISTENCE HAD CONTINUED
OR IF THERE HAD BEEN NO CHANGE IN CONTROL.


 


7.                                       CERTAIN DEFINITIONS.  FOR PURPOSES OF
THIS AGREEMENT, THE FOLLOWING DEFINITIONS APPLY HEREIN:


 


(A)                                  “CHANGE IN CONTROL” SHALL MEAN, AND SHALL
BE DEEMED TO HAVE OCCURRED IF, ON OR AFTER THE DATE OF THIS AGREEMENT, (I) ANY
“PERSON” (AS THE TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) IS OR BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY
OR INDIRECTLY, OF VOTING SECURITIES OF THE COMPANY REPRESENTING MORE THAN 50% OF
THE COMPANY’S OUTSTANDING VOTING SECURITIES OR RIGHTS TO ACQUIRE SUCH SECURITIES
EXCEPT FOR ANY VOTING SECURITIES ISSUED OR PURCHASED UNDER ANY EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ITS SUBSIDIARIES; (II) OR A PLAN OF REORGANIZATION,
MERGER, CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY OR SIMILAR TRANSACTION OCCURS OR IS EFFECTUATED IN WHICH

 

5

--------------------------------------------------------------------------------


 


THE COMPANY IS NOT THE RESULTING OR SURVIVING ENTITY; PROVIDED, HOWEVER, THAT
SUCH AN EVENT LISTED ABOVE WILL BE DEEMED TO HAVE OCCURRED OR TO HAVE BEEN
EFFECTUATED ONLY UPON RECEIPT OF ALL REQUIRED REGULATORY APPROVALS NOT INCLUDING
THE LAPSE OF ANY REQUIRED WAITING PERIODS; OR (III) THE BOARD DETERMINES IN ITS
SOLE DISCRETION THAT A CHANGE IN CONTROL HAS OCCURRED.


 


(B)                                 “CORPORATE STATUS” DESCRIBES THE STATUS OF A
PERSON WHO IS OR WAS A DIRECTOR, OFFICER, AGENT OR FIDUCIARY OF THE COMPANY OR
OF ANY OTHER CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE,
TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE (INCLUDING CIVIC, NON-PROFIT OR
CHARITABLE ORGANIZATIONS, WHETHER OR NOT INCORPORATED), WHICH SUCH PERSON IS OR
WAS SERVING AT THE REQUEST OF THE COMPANY.


 


(C)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT AT ANY TIME A PARTY TO THE PROCEEDING IN
RESPECT OF WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.


 


(D)                                 “EXPENSES” SHALL INCLUDE ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS
OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING,
DEFENDING, PREPARING TO PROSECUTE OR DEFEND OR INVESTIGATING A PROCEEDING.


 


(E)                                  “FINES” SHALL INCLUDE ANY EXCISE TAXES
ASSESSED ON INDEMNITEE WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN.


 


(F)                                    “INDEPENDENT LEGAL COUNSEL” MEANS A LAW
FIRM, OR A MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATE LAW
AND NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN RETAINED TO
REPRESENT (I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH
PARTY OR (II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT
LEGAL COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS
OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN
REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 


(G)                                 “PROCEEDING” INCLUDES ANY ACTION, SUIT,
ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM, INVESTIGATION,
ADMINISTRATIVE HEARING OR ANY OTHER PROCEEDING WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE.


 


(H)                                 “SERVING AT THE REQUEST OF THE COMPANY”
SHALL INCLUDE ANY SERVICE AT THE REQUEST OR WITH THE EXPRESS OR IMPLIED
AUTHORIZATION OF THE COMPANY, AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE
COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, INDEMNITEE WITH
RESPECT TO AN ENTERPRISE, ITS PARTICIPANTS OR BENEFICIARIES; AND IF INDEMNITEE
ACTED IN GOOD FAITH AND IN A MANNER [HE/SHE] REASONABLY BELIEVED TO BE IN THE
INTEREST OF THE PARTICIPANTS AND BENEFICIARIES OF SUCH ENTERPRISE, [HE/SHE]
SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 


8.                                       D&O INSURANCE.  THE COMPANY REPRESENTS
THAT IT HAS PURCHASED OR CURRENTLY MAINTAINS AND WILL MAINTAIN (EXCEPT AS
HEREINAFTER PROVIDED) INSURANCE PROTECTING ITS OFFICERS AND DIRECTORS AND
CERTAIN OTHER PERSONS (INCLUDING THE INDEMNITEE) AGAINST CERTAIN LOSSES AND
CERTAIN EXPENSES, ARISING OUT OF ACTUAL OR THREATENED PROCEEDINGS TO WHICH SUCH
PERSONS MAY BE MADE OR THREATENED TO BE MADE PARTIES (“D&O INSURANCE”). 
ALTHOUGH THERE CAN BE NO ASSURANCE AS TO THE CONTINUATION OR RENEWAL OF THE D&O
INSURANCE OR THAT ANY SUCH D&O INSURANCE WILL PROVIDE COVERAGE FOR LOSSES TO
WHICH THE INDEMNITEE MAY

 

6

--------------------------------------------------------------------------------


 


BE EXPOSED, THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS, TAKING INTO
CONSIDERATION AVAILABILITY OF D&O INSURANCE IN THE MARKETPLACE, TO CONTINUE D&O
INSURANCE IN EFFECT AT CURRENT LEVELS FOR THE DURATION OF INDEMNITEE’S SERVICE
AND FOR SIX (6) YEARS THEREAFTER.


 


9.                                       RELIANCE BY INDEMNITEE.  THE COMPANY
EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO THIS AGREEMENT AND
ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO INDUCE INDEMNITEE TO
SERVE OR CONTINUE TO SERVE AS A DIRECTOR AND/OR AN OFFICER OF THE COMPANY, AND
ACKNOWLEDGES THAT INDEMNITEE IS RELYING UP-ON THIS AGREEMENT IN SERVING OR
CONTINUING TO SERVE IN SUCH CAPACITY.


 


10.                                 INDEMNIFICATION FOR NEGLIGENCE.  TO THE
EXTENT PERMITTED BY THEN APPLICABLE LAW AND SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, THE PARTIES HERETO RECOGNIZE AND ACKNOWLEDGE THAT THE INDEMNITEE MAY
BE INDEMNIFIED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT IN
PROCEEDINGS INVOLVING THE NEGLIGENCE OF THE INDEMNITEE.


 


11.                                 ENFORCEMENT.  THE COMPANY HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON THE COMPANY HEREBY IN
ORDER TO INDUCE THE INDEMNITEE TO ACT AS A DIRECTOR AND/OR AN OFFICER, AS THE
CASE MAY BE, OF THE COMPANY, AND ACKNOWLEDGES THAT THE INDEMNITEE IS RELYING
UPON THIS AGREEMENT IN CONTINUING IN SUCH CAPACITY.  IN THE EVENT THE INDEMNITEE
IS REQUIRED TO BRING ANY ACTION TO ENFORCE RIGHTS OR TO COLLECT MONIES DUE UNDER
THIS AGREEMENT AND IS SUCCESSFUL IN SUCH ACTION, THE COMPANY SHALL REIMBURSE THE
INDEMNITEE FOR ALL OF THE INDEMNITEE’S REASONABLE ATTORNEYS’ FEES AND EXPENSES
IN BRINGING AND PURSUING SUCH ACTION, AND THE INDEMNITEE SHALL BE ENTITLED BY OR
TO THE ADVANCEMENT OF EXPENSES TO THE FULL EXTENT CONTEMPLATED BY THIS AGREEMENT
IN CONNECTION WITH SUCH ENFORCEMENT PROCEEDING.  IN THE EVENT THAT THE COMPANY
SHALL BREACH ANY OF ITS OBLIGATIONS TO THE INDEMNITEE HEREUNDER, INCLUDING THE
COMPANY’S OBLIGATIONS WITH RESPECT TO THE ADVANCEMENT OF EXPENSES UNDER THIS
AGREEMENT, THE PARTIES HERETO AGREE THAT THE INDEMNITEE’S REMEDIES AVAILABLE AT
LAW WOULD NOT BE ADEQUATE AND THAT INDEMNITEE WOULD BE ENTITLED TO THE REMEDIES
OF SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF TO ENFORCE SUCH OBLIGATIONS OF THE
COMPANY.


 


12.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION OF ANY PROVISION HEREOF TO ANY PERSON OR
CIRCUMSTANCES IS HELD INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT
AND THE APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL
NOT BE AFFECTED.


 


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ANY CONFLICT OF LAW RULES OR PRINCIPLE THAT MIGHT REFER TO THE
LAWS OF ANOTHER STATE OR COUNTRY.


 


14.                                 MODIFICATION; SURVIVAL.  THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERCEDES ANY PRIOR AGREEMENT REGARDING THE SUBJECT MATTER HEREOF. 
THIS AGREEMENT MAY BE MODIFIED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY BOTH
PARTIES HERETO.  THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION
OF INDEMNITEE’S SERVICE AS A DIRECTOR AND/OR AN OFFICER OF THE COMPANY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and the
Company has set its seal as of the date first above written.

 

 

 

Company:

 

 

 

INVESTools Inc.

 

 

 

 

(Corporate Seal)

 

 

 

 

By:

 /s/ LEE K BARBA

 

 

 

Lee K. Barba

 

 

Chairman & Chief Executive Officer

 

 

 

 

 

Indemnitee:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

STATEMENT OF REQUEST FOR INDEMNIFICATION

 

I,                                      , submit this Statement pursuant to the
Indemnity Agreement (the “Agreement”)
dated                                          , 2005, between INVESTools Inc.,
a Delaware corporation (“Company”), and the undersigned.

 

1.                                       I am requesting indemnification against
Expenses (as defined in the Agreement) and, with respect to any action not by or
in the right of the Company, judgments, fines, penalties and amounts paid in
settlement, all of which have been actually and reasonably incurred by me in
connection with a certain Proceeding (as defined in the Agreement) to which I am
a party or am threatened to be made a party by reason of the fact of my
Corporate Status (as defined in the Agreement).

 

2.                                       With respect to all matters related to
any such Proceeding, I acted in good faith and in a manner I reasonably believed
to be or not opposed to the best interests of the Company, and, with respect to
any criminal Proceeding, I had no reason to believe that my conduct was
unlawful.

 

3.                                       I am requesting indemnification against
the following
liabilities:                                                                              
                                                                                                                                                        .

 

 

 

 

 

 

 

(Signature)

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

STATEMENT OF UNDERTAKING

 

I,                                      , submit this Statement pursuant to the
Indemnity Agreement (the “Agreement”)
dated                                          , 2005, between INVESTools Inc.,
a Delaware corporation (“Company”), and the undersigned.

 

1.                                       I am requesting advancement of certain
actual Expenses (as defined in the Agreement) which I have reasonably incurred
or will reasonably incur in defending a Proceeding.

 

2.                                       I hereby undertake to repay this
advancement of Expenses if it is ultimately determined that I am not entitled to
be indemnified by the Company.

 

3.                                       The expenses for which advancement is
requested are as
follows:                                                                              
                                                                                                                                                        .

 

 

 

 

 

 

 

(Signature)

 

--------------------------------------------------------------------------------